DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This office action is in response to the applicant’s filling of an Amendments/Remarks on 3/22/2021.

Terminal Disclaimer
The terminal disclaimer filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9166962, 9507925, 10078742, and 10515198 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
	Response to Arguments
Applicant’s arguments, filed 3/22/2021, with respect to the previous Office Action have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn. 

	
	Allowable Subject Matter
The claims 1-20 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 3/22/2021 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Particularly, 
Titonis et al. (US Pub No 2013/0097706) discloses a system that analyze application for anomalous and malicious behavior using data acquired pre and during the execution of the application  as well as comparative aggregate data across many such executions; and 
Crossler et al. (An Extended Perspective on Individual Security Behaviors: Protection Motivation Theory and a Unified Security Practices (USP) Instrument. SIGMIS Database 45, 4 (November 2014), 51–71. DOI:https://doi.org/10.1145/2691517.2691521) discloses a study that “empirically tests the effectiveness of PMT to explain a newly developed measure for collectively capturing several individual security practices”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chau Le/Primary Examiner, Art Unit 2493